 1 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDconcerted activities for the purpose of collective bargaining or other mutual aid or protec-tion, and to refrain from any or all of such activities.WE WILL make whole each ofour employeesfor any loss of pay sufferedas a result ofthe discrimination against him.All our employeesare free to become or remain membersof the above-named union or anyother labororganization.Employers.Dated ..............By............................................................................................(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not be altered,defaced, or coveredby anyother material.GREEN BAY DROP FORGE CO.andUNITED AUTOMOBILEWORKERS OF AMERICA, AFL, PetitionerGREEN BAY DROP FORGE CO.andUNITED ELECTRICAL,RADIO & MACHINE WORKERS OF AMERICA (UE), Peti-tioner. Cases Nos. 13-RC-3221 and 13-RC-3225. April 15,1953DECISION AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9 (c) oftheNational Labor Relations Act, a consolidated hearing washeld before Allen P. Haas, hearing officer. The hearing offi-cer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with thesecases to a three-member panel [Members Houston, Styles,and Peterson].Upon the entire record in these cases, the Board finds:1.The Employer is engaged in commerce within themeaning of the Act.2.The labor organizations involved claim to representcertain employees of the Employer.'3.Questions affecting commerce exist concerning the rep-resentation of employees of the Employer within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.All the parties except the UE agree that separate unitsof the Employer's forge shop employees, covered by thepetition in Case No. 13-RC-3225, and of the remaining pro-duction and maintenance employees, covered by the petitionin Case No. 13-RC-3221, are appropriate. The UE, althoughitfiled the petition seeking a forge shop unit, contended ati In Case No.13-RC-3221,filed by theUAW-AFL,Lodge 1289, International Association ofMachinists,AFL, and UnitedElectrical,Radio & Machine Workers of America (UE), hereinrespectively called the IAM and the UE, intervened.In Case No.13-RC-3225,filed by the UE,Local No.44, International Brotherhood of Blacksmiths,Drop Forgers and Helpers, AFL,herein called the Blacksmiths,intervened.104 NLRB No. 28. GREEN BAY DROP FORGE CO.157the hearing that a plantwide unit is alone appropriate andrequested an election in such unit.As to composition, theparties are in substantial agreement,except with respect tocertain classifications discussed below.As for the question of scope, the Board,in a previous repre-sentation proceeding involving this Employer,2 found,in sub-stance, that either separate units of the forge shop employeesand of the remaining production and maintenance employees,or a combined unit, might be appropriate and directed separateelections among these voting groups.Afterascertaining thedesires of these employees,the Board found separate unitsto be appropriate and certified the Blacksmiths and the UE asrepresentatives of the forge shop and the residual productionand maintenance units respectively.Althougha subsequentcontract,entered intoby theEmployer on the one hand and theBlacksmiths and the UE on the other,provides for occasionaltransfer of employees between the units,itdoes not appearthat substantial operational changes have been effected any-where in the plant since the date of that proceeding.We are ofthe opinion,therefore,that either a single unit or separateunitsmay be appropriate for collective-bargaining purposes,but we shall make no final unit determination before ascertain-ing the employees'desires as expressed in the electionsdirected below.There remains for consideration the inclusion or exclusion ofthe following classifications:Checkers:TheUAW-AFL, IAM, and UE would include,and the Employer exclude,these employees,who in the pasthave been included in the residual production and maintenanceunit.The checkers make interim inspectionsof theproductionwork and check the original setups of the setup men; occasion-ally theythemselves do production work also. In dischargingtheir duties as checkers,they follow a prescribed procedure,working from blueprints and standard inspection books. In theevent they discover any defects,they must refer them to pro-duction supervisors,who alone may stop production because ofthe defects and who alone assume the responsibility for thestoppage.We find that the checkers should be included in theresidual production and maintenance voting group.3Indentured apprentices:At thedate of the hearing,indenturedapprentices were employed both in the toolroom, which ispart of the residual production and maintenance unit, and inthe dieroom,whichis part of the forge shop unit.The Em-ployer,contrary at leastto the IAMand the Blacksmiths, wouldexclude these apprentices because employed under Wisconsinindenture contracts which determine,among other things, theirduties,hours, and wages. However,in accord with prior2Green Bay Drop Forge Company,95 NLRB 1122.SVirginia Gear and Machine Corporation.88 NLRB 58.At the hearing,the Employer assertedthat it plans to confer upon the checkers the additional authority to stop production on dis-covering defects and that such responsibility would render them analogous to inspectors whohave been excluded from the unit. However, it appears that this exclusion of inspectors was,pursuant to an agreement of the parties.See Green Bay Drop Forge Company,supra. In ouropinion,this additional limited authority,even if it affected employees'earnings, would notalter the propriety of including checkers. Dortch Stove Works, Inc., 79 NLRB 1258. 158DECISIONSOF NATIONAL LABOR RELATIONS BOARDBoard determinations involving similar employees, we shallinclude the indentured apprentices in their respective votinggroups.4In accordance with the foregoing, we shall direct electionsamong the following groups of employees at the Employer'sGreen Bay, Wisconsin, plant:(1)All forge shop employees, including employees in thepress and wheelabrator rooms, the forge shop inspector,5maintenance employees, and dieroom employees, but excludingplant clerical employees,6 office clerical employees, guards,and supervisors as defined in the Act.(2)All remaining production and maintenance employees,including the chief inspector,' but excluding plant clericalemployees,$ office clerical employees, time-study expediters,draftsmen, nurses, engineers and "GI" trainees for such jobs,employees in voting group (1), guards, and supervisors asdefined in the Act.Ifa majority of the employees in each of the voting groups(1) and (2) select the same labor organization, the employeesin voting group (1) will be taken to have indicated their desireto comprise part of a plantwide unit, and the Regional Directorconducting the election is instructed to issue a certification ofrepresentatives to the labor organization selected by the twogroups, which the Board, in such circumstance, finds is asingle unit appropriate for collective -bargaining purposes.If,however, a majority of the employees in voting group (1)selects alabor organization which a majority of the employeesin voting group (2) does not select, the employees in votinggroup (1) will be taken to have indicated their desire to consti-tute a separate unit; and if a majority of the employees in vot-ing group (2) also select a labor organization, the RegionalDirector conducting the elections is instructed to issue separatecertifications of representatives to the labororganizations soselected for (a) a unit consisting of the employees in votinggroup(1),and (b) a unit consisting of the employees in votinggroup (2), which units the Board, in such circumstance, findsare separateunits appropriate for collective -bargaining pur-poses.[Text of Direction of Elections omitted from publication.]4Allis-ChalmersManufacturingCompany,SuperchargerWorks, 54 NLRB 1587,and casescited therein.sAt the dateof the hearing, there appears to have been one inspector employed in the entire)lant, the chiefinspector,who worked inboth units. The recorddoes not revealthe extent of hisduties inthe forgeshop and in the rest ofthe plant,or the exactnature ofhis authority. Weshall permithim to vote in both votinggroups,subject tochallenge.6Timekeepers are employedin both units. These employeesare engagedin customary time-keeping duties inthe plant.Since all parties have agreedto excludeplant clerical employees,the timekeepers,whom we find to be plant clericalemployees,are excludedfrom both theforge shopand the residualproductionand maintenance groups.7See footnote 5. supra6 The storeroom clerk, working in the storesdepartment, is responsiblefor receiving mate-rials and seeingthat theycorrespondto purchaseordersand conform to inspectionrequire-ments.He also maintains a supply inventory.Since all parties have agreed to exclude plantclerical employees,we shall exclude the storeroom clerk,whom we findto be a plantclerical.In viewof this determination, we find itunnecessaryfurtherto decidewhether the storeroomclerk shouldbe excluded as a supervisor.